DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statements were filed 07/29/2020, 11/02/2020, 06/02/2021 07/08/2021 10/27/2021 03/15/2022, 04/01/2022, and 06/14/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of making a dissolvable microarray wherein a bioactive component is bonded to the biocompatible material by a disulfide bond which is cleavable in vivo by an enzyme, does not reasonably provide enablement for all bioactives attached to the polymer array.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
As this Examiner understands the invention, the advantage of the disclosed invention is the cleavable disulfide bonds which release the bioactive in vivo. Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 201548777A1 (Georgia Tech).
Georgia Tech teaches a dissolvable microneedle array for transdermal insertion into a patient page 5, lines 28 et seq; page 6, lines 1-4). The substrate comprising a biocompatible material that forms a base portion and a plurality of microneedles including a first controlled release portion by combining the first biocompatible polymer with a bioactive component (page 25, lines 13 et seq; page 26 lines 1-29). The bioactive component is complexed with, integrated to, or otherwise encapsulated by the first biocompatible polymer to form the first controlled release component (Page 29, lines 17-18).Georgia tech further teaches that a second bioactive component different from the first can be added with a second biocompatible polymer (page 2, lines 29 et seq; page 2, lines 1-2 and 17-18) Under the section Manufacture, Georgia Tech teaches that the components can be added in layers forming the microneedles containing bioactive, while another polymer can them be layered on top of the needle to form a non-bioactive containing base. The instant claims would have been obvious to one of ordinary skill in the art at the time of filing given the teachings of Georgia Tech.

Claim(s) 1, 3 , 4, 5 , 8 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgia Tech (cited above) in view of US2008/0269685 A1.
The teachings of Georgia Tech are cited above. Georgia Tech lacks a teaching that the dissolvable polymer may be a carboxy methylcellulose. 
	Singh et al disclose a dissolvable microneedle array comprising a therapeutically effective amount of a chemotherapeutic agent (paragraph 82, lines 5-6), a base portion (Figures B and (78), and a plurality of microneedles (76). The chemotherapeutic agent is located in the microneedles 976), and the base is formed without any agent contained therein. Both the first and the second solutions comprise a dissolvable polymer (paragraph 32). Figure 5B shows the upper half of the needles, with layers 72 and 74. The dissolvable polymer may be carboxy methylcellulose. (page 3, first column line 4). It would have therefore been well thin the skill of the ordinary practitioner to use carboxy methylcellulose as one of the dissolvable polymers in the method of  Georgia Tech, as taught by Singh et al. The instant claims are obvious to one of ordinary skill in the art at the time of filing given the teachings of Georgia Tech in view of Singh et al.

Claim(s) 1, 3-5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgia Tech (cited above) in view of WO 2013/1612 A1 (University of Pittsburgh).
The teachings of Georgia Tech are cited above. Georgia Tech does not teach that the method may contain two or more different chemotherapeutic agents such as doxorubicin. 
	University of Pittsburgh  teaches a dissolvable microneedle array may be manufactured with the bioactive component located in the needles , with the base free of bioactive component (see Figure 15). The array may be formed from carboxy methylcellulose (page 12, line 15), and is dissolvable. The bioactive may be a chemotherapeutic agent (page 29, line 4), and more specifically may be doxorubicin (page 21, line 7). The array may also contain two different chemotherapeutic agents (see claim 10), Doxorubicin may be delivered with an immune stimulator which comprises an adjuvant (page 29, lines 17-19). The bioactive may be found in the upper half of the microneedles (page 7, lines 27-28). A plurality of CMC layers is shown in Figure 15. Therefore , it would have been well within the skill of  one of ordinary skill in the art to claim the method of Georgia Tech, and further, to include more than one chemotherapeutic agent with an adjuvant as taught by University of Pittsburgh. The instant claims would have been obvious to claim the method of Georgia Tech, and further to include more than one agent such as a chemotherapeutic agent such as doxorubicin, and combine it with an adjuvant as taught by University of Pittsburgh.

Claim(s) 1 , 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgia Tech (cited above) in view of US Patent No. 8,834,423 (Falo, Jr).
	The teachings of Georgia Tech are cited above. However, Georgia Tech does not teach micromilling portions of the sheet to produce the needles. This technique is taught by Falo, Jr as a a means of producing microneedle arrays at least at col. 15, lines 21-58. I would have been well within the skill of the ordinary practitioner to produce a dissolvable microarray using the method of Georgia Tech, and further to use micro milling as taught by Falo, Jr. Falo, Jr further teaches the use of such microarrays for immunization purposes at col. 13,  lines 27-33. The instant method would have been obvious to one of ordinary skill in the art at the time of filing given the teachings of Georgia Tech in view of Falo, Jr.

.

Conclusion
	No claims are allowed. 

						Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        caz